Citation Nr: 1201612	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to an increased evaluation for right knee chondromalacia, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran asserted that he is unemployable due to his service-connected right knee disability, as reflected in the July 2006 claim.  Therefore, entitlement to a TDIU is part of the increased evaluation claim currently before the Board and must be considered.  As such, the Board as characterized the issues as indicated above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an increased evaluation for right knee chondromalacia, to include a TDIU, as well as entitlement to service connection for a left knee disorder and costochondritis.  

A November 1994 record suggests that the Veteran may have participated in a VA vocational rehabilitation program and the vocational rehabilitation folder has not been associated with the claims file.  In addition, a June 2008 VA treatment record notes the Veteran underwent a work-up for right knee surgery, and in addition to the notation of recent treatment for costochondritis in the September 2008 VA Form 9, private records received in August 2011 note right knee surgery in 2009.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain VA clinical records pertaining to the Veteran's treatment that are dated since June 2008, and the vocational rehabilitation folder should be associated with the claims file.  In addition, the treatment records referenced in the September 2008 VA Form should be requested.  

The Veteran was last afforded a VA joints examination in May 2008, and in light of the additional records referenced above, he should be afforded a medical examination regarding the current severity of his right knee chondromalacia after any additional records have been associated with the record.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, as reflected in the July 2006 claim, the Veteran has reported that he was no longer work due at least in part to his service-connected right knee disability.  To date he has not been afforded a VA medical examination regarding TDIU.  As such, the Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination to obtain an opinion as to the degree of impairment due to the service-connected right knee disability, to include whether the Veteran is unable to maintain gainful employment due to such.  

Further, and relevant to the claims pertaining to service connection, the Board notes that a March 1987 service treatment record reflects complaints of left knee pain and the same palpable pain was noted in the right knee, with more crepitus reported in the left knee.  In addition, a December 1989 record reflects complaints of rib pain.  

Post-service private records reflect a diagnosis of left knee tendinitis in November 1997, a May 2004 private record notes osteoarthritis in the bilateral joints, and a history of left knee surgery in 1995 was noted in records received in August 2011.  The August 2011 records also note a history of, and treatment for, costochondritis since in 2002.  

There are relevant in-service findings and the Veteran has competently reported that he has had relevant symptoms since service.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of left knee arthritis or costochondritis.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As he has competently related symptoms associated with the current diagnoses to service, the Board finds it necessary to afford the Veteran a VA examination to determine the nature, scope, and etiology of the Veteran's left knee disorder and costochondritis.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA medical records pertaining to the Veteran that are dated from June 2008, as well as the vocational rehabilitation folder.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders on appeal during and/or since service for which service connection is being sought, as well as the symptoms and manifestations of his right knee disability.  

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any left knee disorder found to be present, to include arthritis, as well as costochondritis.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment upon the Veteran's report regarding the onset and continuity of symptomatology in regard to a left knee disorder and costochondritis and opine as to whether it is at least as likely as not that any left knee disorder or costochondritis found to be present is related to or had its onset during service or within a year of discharge.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability.  The rationale for all opinions should be provided in a legible report.  

4.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-his connected right knee chondromalacia.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to the degree of impairment due to the service-connected right knee chondromalacia to include whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and afford the Veteran an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

